DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species in the reply filed on October 7, 2020 is acknowledged.
It is the applicant’s position that all Claims, claims 1-21, are generic relative to respective Species I and II.  Therefore, no claims have been withdrawn and all claims have been examined on the merits.  Election was made without traverse in the reply filed on October 7, 2020.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 7-9, 13-14, 16-17, and 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Robert et al (U.S. Patent No. 5,322,234), hereinafter “Robert”.
With respect to Claim 1, Robert, Figures 1-6, teaches a web material roll lockout assembly comprising: 
a support arm S constructed to engage a dispenser housing; 
a carriage 17 engaged with the support arm S; 

a biasing device 19 configured to bias the hub 18 toward the exposed position; and 
an insert 11 constructed to be disposed in a bore of a roll of web material C,R and to slideably cooperate with the hub 18 so that the hub engages the insert 11 without translating the hub relative to the carriage toward the retracted position.  
With respect to Claim 2, Robert further teaches wherein the hub 18 further comprises a plurality of projections 21 that extend beyond a roll facing side of the carriage when the hub is oriented in the exposed position.  
With respect to Claim 7, Robert further teaches wherein the biasing device 19 is further defined as a spring that is captured between the carriage 17 and the hub 18.  
With respect to Claim 8, Robert, Figures 1-6, teaches a method of forming a web material lockout assembly, the method comprising: 
forming an insert 11 so that an outer geometric shape allows the insert 11 to be slideably received in a bore of a roll of web material C,R and an inner geometric shape of the insert is shaped to removeably cooperate with a hub 18 supported by a dispenser S; and	supporting the hub 18 so that the hub is slideable relative to the dispenser S so that the hub 18 is rendered inaccessible for supporting engagement if an insert having a different inner geometric shape is attempted to be operatively associated therewith.  
With respect to Claim 9, Robert further teaches further comprising biasing (via spring 19) the hub 18 toward an exposed position. {01528649.DOCX/ }U.S. Serial No. 16/828,414 Art Unit 3654 Response to Restriction Requirement Mailed 08.27.2020 Page 4 of 8  
Claim 13, Robert further teaches securing the insert relative to the bore of the roll of web material so that the insert is reusable.  
With respect to Claim 14, Robert further teaches forming the insert 11 to include an overlapping portion (cylindrical surface that contacts core C).  
With respect to Claim 16, Robert, Figures 1-6, teaches a web material dispenser lockout system comprising: 
a support assembly S constructed to cooperate with a dispenser housing; 
a hub 18 slideably engaged with the support assembly S so that the hub 18 is movable between an extended position and a retracted position; 
a biasing device 19 engaged with the hub 18 and oriented to bias the hub 18 toward the extended position; and 
an insert 11 constructed to be disposed in a bore of a roll of web material C,R and having a radially interior facing geometry that allows the insert to cooperate with the hub 18 without translating the hub 18 toward the retracted position.  
With respect to Claim 17, Robert further teaches wherein the support assembly S further comprises a support arm S that is constructed to engage the dispenser housing and a hub support that is constructed to cooperate with the support arm and slideably support the hub 
With respect to Claim 21, Robert further teaches wherein the insert 11 further comprises an overlapping portion (cylindrical surface that contacts core C).
Allowable Subject Matter
Claims 3-6, 10-12, 15, and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent Nos. 2,905,404; 1,119,179; 3,986,677; 5,535,955; 4,821,974 and U.S. Patent Application Publication Nos. 2007/0063092, 2015/0150422, 2001/0054667, and 2003/0146339 show inserts mounted on a hub which are biased.
U.S. Patent No. 6,390,410 and U.S. Patent Application Publication No. 2007/0063092 show fingers mounted on a hub.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM ARAUZ RIVERA whose telephone number is (571)272-6953.  The examiner can normally be reached on Monday to Friday 9:00 AM to 8:00 PM MDT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael R Mansen can be reached on 571-272-6608.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM A. RIVERA/Primary Examiner, Art Unit 3654